EXHIBIT 10.1
 




 
ANTRIABIO, INC.
 
(a Delaware corporation)


1450 Infinite Drive
Louisville, Colorado 80027





--------------------------------------------------------------------------------

PURCHASE AGREEMENT

--------------------------------------------------------------------------------


 


Instructions






PLEASE COMPLETE ONE COPY OF THE PURCHASE AGREEMENT












THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT PURCHASE AGREEMENT (THE “PURCHASE
AGREEMENT”) RELATES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND WILL BE ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “U.S. SECURITIES ACT”) AND UNDER APPLICABLE STATE SECURITIES
LEGISLATION, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE U.S. SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
AND PROVINCIAL SECURITIES LAWS.












March 24, 2016


 
1

--------------------------------------------------------------------------------

 


ANTRIABIO, INC.
 
PURCHASE AGREEMENT FOR UNITS
 
The undersigned (the “Purchaser”) hereby irrevocably agrees to purchase from
AntriaBio, Inc. (the “Company”) that number of (i) Class A Units (“Class A
Units”) and/or (ii) Class B Units, if applicable  (the “Class B Units” together
with the Class A Units, the “Units”), set out below at a price of $1.10 per
Unit.  Each Class A Unit consists of one share of common stock and one-half of
one warrant (each whole warrant, a “Warrant”).  Eligible Purchasers of the Class
B Units are those Purchasers that invest at least $50,000 in this Offering and
have participated in a prior Company offering during the Period (as defined
herein) and either, (i) invested at least $200,000 in a prior Company offering
during the Period (as defined herein), or (ii) invest at least 25% of the amount
such Purchaser invested in a prior Company offering during the Period in this
Offering.  Each Class B Unit consists of one share of common stock and one
Warrant.  The Purchaser agrees to be bound by the terms and conditions set forth
in the attached “Terms and Conditions of Purchase for Units” including without
limitation the representations, warranties and covenants set forth in the
applicable schedules attached thereto. The Purchaser further agrees, without
limitation, that each of the Company and Paulson Investment Company, LLC (the
“Placement Agent”) may rely upon the Purchaser’s representations, warranties and
covenants contained in such documents.  “Period” shall mean any time between
December 1, 2013 and May 1, 2015.
 
Please complete and sign the Accredited Investor Certificate – Exhibit A and the
Selling Shareholder Questionnaire– Exhibit C 
 
 


 
 


 
2

--------------------------------------------------------------------------------

 




 
SUBSCRIPTION AND PURCHASER INFORMATION
 
Please print all information (other than signatures), as applicable, in the
space provided below

   
 
Number of  Class A Units: ____________________________________x $1.10
___________________________________________________
(Name of Purchaser)
 
 
Number of  Class B Units: ____________________________________x $1.10
   
=
    Account Reference (if applicable): ________________________
   
 
By: ________________________________________________
       Authorized Signature
 
Aggregate Purchase Price:  _____________________________
           (the “Purchase Price”)
 
         
___________________________________________________
(Official Capacity or Title – if the Purchaser is not an individual)
 
___________________________________________________
(Name of individual whose signature appears above if different than the name of
the Purchaser printed above.)
 
___________________________________________________
(Purchaser’s Address, including Municipality and Province)
 
___________________________________________________
S.I.N. or Taxation Account of Purchaser
 
___________________________________________________
(Telephone Number)              (Email Address)
 
 
If the Purchaser is signing as agent for a principal (beneficial purchaser) and
is not purchasing as trustee or agent for accounts fully managed by it, complete
the following:
 
___________________________________________________
(Name of Principal)
 
 
___________________________________________________
(Principal’s Address)
 
___________________________________________________
     
 
Account Registration Information:
 
___________________________________________________
(Name)
 
___________________________________________________
(Account Reference, if applicable)
 
___________________________________________________
(Address, including Postal Code)
 
    
    Delivery Instructions as set forth below:
 
___________________________________________________
(Name)
 
___________________________________________________
(Account Reference, if applicable)
 
___________________________________________________
(Address)
 
___________________________________________________
(Contact Name)              (Telephone Number)

 

 
 
3

--------------------------------------------------------------------------------

 




PURCHASE AGREEMENT
 
FOR UNITS OF
 
ANTRIABIO, INC.
(a Delaware corporation)


 
1.   Unit Purchase: The undersigned (“Purchaser”) irrevocably subscribes for and
agrees to purchase from AntriaBio, Inc., a Delaware corporation (“Antria” or the
“Company”), that number of Class A Units (“Class A Units”) and/or (ii) Class B
Units, if applicable, (the “Class B Units” together with the Class A Units, the
“Units”)set out in the “SUBSCRIPTION AND PURCHASER INFORMATION” at a price of
$1.10 per Unit (the “Purchase Price”).  Each Class A Unit consists of one share
of common stock (each a “Common Share”) and one-half of one warrant (each whole
warrant, a “Warrant”).  Eligible Purchasers of the Class B Units are those
Purchasers that invest at least $50,000 in this Offering and have participated
in a prior Company offering during the Period (as defined herein) and either,
(i) invested at least $200,000 in a prior Company offering during the Period (as
defined herein), or (ii) invest at least 25% of the amount such Purchaser
invested in a prior Company offering during the Period in this Offering.  Each
Class B Unit consists of one Common Share and one Warrant.   The Units, the
Common Shares and the Warrants are collectively referred to herein as the
“Offered Securities”).  All figures are in United States Dollars unless
otherwise specified.  Such Purchase is subject to the following terms and
conditions:


a.           Tender of Purchase Price:  Purchaser tenders to Antria the Purchase
Price pursuant to the instructions set forth on Schedule I.


b.           Closing:  Upon receipt by Antria of the Purchase Price and
satisfaction of the Conditions set forth herein (the “Conditions”), the Company
shall conduct a series of closings relating to the Offering (each a “Closing”)
with the final Closing of the Offering to occur on such time as determined by
the Company in its sole discretion (the “Closing Date”).  All funds will be
delivered to Antria.  The Securities subscribed for herein, will not be deemed
issued to, or owned by, the Purchaser until the Purchase Agreement has been
executed by the Purchaser and accepted by Antria, and all payments required to
be made herein have been made.  The Closing is subject to the fulfillment of the
Conditions, which Conditions Antria and the Purchaser covenant to exercise their
reasonable best efforts to have fulfilled on or prior to the Closing Date:


 
(i)
the Purchaser shall have tendered the Purchase Price to Antria;

 
 
(ii)
all relevant documentation and approvals as may be required by applicable
securities statutes, regulations, policy statements and interpretation notes, by
applicable securities regulatory authorities and by applicable rules shall have
been obtained and, where applicable, executed by or on behalf of the Purchaser;

 
 
(iii)
Antria shall have authorized and approved the execution and delivery of this
Purchase Agreement (“Agreement”) and the issuance, allotment and delivery of the
Securities; and

 
 
(iv)
the representations and warranties of Purchaser set forth in this Agreement
shall be true and correct as of the Closing Date.

 


 
4

--------------------------------------------------------------------------------

 


 
c.
Issuance of Securities:
Within three (3) days after the Closing, Antria will deliver the certificates
representing the Common Shares and the Warrants subscribed for to the Purchaser
at the address set forth in the registration instructions set forth on the
signature page (unless Purchaser otherwise instructs Antria in writing).  None
of the Units, the Common Shares, the Warrants or any other security issued in
this Offering have been registered under the Securities Act of 1933, as amended
(“U.S. Securities Act”), or the securities laws of any state in the United
States.

 
2.   Representations and Warranties of Purchaser: Purchaser hereby represents
and warrants to Antria:
 
(a)           General:
 
 
(i)
Purchaser has all requisite authority (and in the case of an individual, the
capacity) to purchase the Offered Securities, enter into this Purchase Agreement
and to perform all the obligations required to be performed by Purchaser
hereunder, and such purchase will not contravene any law, rule or regulation
binding on Purchaser or any investment guideline or restriction applicable to
Purchaser.

 
 
(ii)
Purchaser will comply with all applicable laws and regulations in effect in any
jurisdiction in which Purchaser purchases or sells Offered Securities and obtain
any consent, approval or permission required for such purchases or sales under
the laws and regulations of any jurisdiction to which Purchaser is subject or in
which Purchaser makes such purchases or sales, and the Company shall have no
responsibility therefor.

 
(b)           Information Concerning the Company:
 
 
(i)
Purchaser has received a copy of the private placement memorandum (the
“Memorandum”). Purchaser has not been furnished any offering literature other
than the Memorandum and has relied only on the information contained therein.

 
 
(ii)
Purchaser understands and accepts that the purchase of the Offered Securities
involves various risks, including the risks outlined in the Memorandum and in
this Purchase Agreement. Purchaser represents that it is able to bear any loss
associated with an investment in the Offered Securities.

 
 
(iii)
Purchaser confirms that it is not relying on any communication (written or oral)
of the Company or any of its affiliates, as investment advice or as a
recommendation to purchase the Offered Securities. It is understood that
information and explanations related to the terms and conditions of the Offered
Securities provided in the Memorandum or otherwise by the Company or any of its
affiliates shall not be considered investment advice or a recommendation to
purchase the Offered Securities, and that neither the Company nor any of its
affiliates is acting or has acted as an advisor to Purchaser in deciding to
invest in the Offered Securities. Purchaser acknowledges that neither the
Company nor any of its affiliates has made any representation regarding the
proper characterization of the Offered Securities



 
5

--------------------------------------------------------------------------------

 


 
 
for purposes of determining Purchaser's authority to invest in the Offered
Securities.

 
 
(iv)
Purchaser is familiar with the business and financial condition and operations
of the Company, all as generally described in the Memorandum. Purchaser has had
access to such information concerning the Company and the Offered Securities as
it deems necessary to enable it to make an informed investment decision
concerning the purchase of the Offered Securities.

 
 
(v)
Purchaser understands that, unless Purchaser notifies the Company in writing to
the contrary at or before a Closing, each of Purchaser's representations and
warranties contained in this Purchase Agreement will be deemed to have been
reaffirmed and confirmed as of a Closing, taking into account all information
received by Purchaser.

 
 
(vi)
Purchaser acknowledges that the Company has the right in its sole and absolute
discretion to abandon this Offering at any time prior to the completion of this
Offering. This Purchase Agreement shall thereafter have no force or effect and
the Company shall return the previously paid the Purchase Price of the Offered
Securities, without interest thereon, to Purchaser.

 
 
(vii)
Purchaser understands that no federal or state agency has passed upon the merits
or risks of an investment in the Offered Securities or made any finding or
determination concerning the fairness or advisability of this investment.

 
(c)           Non-reliance:
 
 
(i)
Purchaser confirms that the Company has not (A) given any guarantee or
representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an investment in
the Offered Securities or (B) made any representation to Purchaser regarding the
legality of an investment in the Offered Securities under applicable legal
investment or similar laws or regulations. In deciding to purchase the Offered
Securities, Purchaser is not relying on the advice or recommendations of the
Company and Purchaser has made its own independent decision that the investment
in the Offered Securities is suitable and appropriate for Purchaser.

 
(d)           Status of Undersigned:
 
 
(i)
Purchaser has such knowledge, skill and experience in business, financial and
investment matters that Purchaser is capable of evaluating the merits and risks
of an investment in the Offered Securities. With the assistance of Purchaser's
own professional advisors, to the extent that Purchaser has deemed appropriate,
Purchaser has made its own legal, tax, accounting and financial evaluation of
the merits and risks of an investment in the Offered Securities and the
consequences of this Purchase Agreement. Purchaser has considered the
suitability of the Offered Securities as an investment in light of its own
circumstances and financial condition and Purchaser is able to bear the risks
associated with an investment in the Offered Securities and its authority to
invest in the Offered Securities.

 
 
(ii)
Purchaser is an “accredited investor” as defined in Rule 501(a) under the U.S.
Securities Act. Purchaser agrees to furnish any additional information requested
by the Company or any of its affiliates to assure compliance with applicable
U.S. federal and state securities laws in connection with the purchase and sale
of the Offered Securities. Purchaser acknowledges that



 
6

--------------------------------------------------------------------------------

 


 
 
Purchaser has completed the accredited investor letter as set forth on Exhibit A
and other questionnaires and certifications attached hereto as exhibits and that
the information contained therein is complete and accurate as of the date
thereof and is hereby affirmed as of the date hereof. Any information that has
been furnished or that will be furnished by Purchaser to evidence its status as
an accredited investor is accurate and complete, and does not contain any
misrepresentation or material omission.

 
 
(e)
Restrictions on Transfer or Sale of Offered Securities: As applies to Purchaser:

 
 
(i)
Purchaser is acquiring the Offered Securities solely for Purchaser’s own
beneficial account, for investment purposes, and not with a view to, or for
resale in connection with, any distribution of the Offered Securities. Purchaser
understands that the Offered Securities have not been registered under the U.S.
Securities Act or any state securities laws by reason of specific exemptions
under the provisions thereof which depend in part upon the investment intent of
Purchaser and of the other representations made by Purchaser in this Purchase
Agreement. Purchaser understands that the Company is relying upon the
representations and agreements contained in this Purchase Agreement (and any
supplemental information) for the purpose of determining whether this
transaction meets the requirements for such exemptions.

 
 
(ii)
Purchaser understands that the Securities are “restricted securities” under
applicable federal securities laws and that the U.S. Securities Act and the
rules of the United States Securities and Exchange Commission (the “SEC” or the
“Commission”) provide in substance that Purchaser may dispose of the Offered
Securities only pursuant to an effective registration statement under the U.S.
Securities Act or an exemption therefrom, and Purchaser understands that the
Company has no obligation or intention to register any of the Offered
Securities, or to take action so as to permit sales pursuant to the U.S.
Securities Act (including Rule 144 thereunder). Accordingly, Purchaser
understands that under the Commission's rules, Purchaser may dispose of the
Offered Securities principally only in “private placements” which are exempt
from registration under the U.S. Securities Act, in which event the transferee
will acquire “restricted securities” subject to the same limitations as in the
hands of Purchaser. Consequently, Purchaser understands that Purchaser must bear
the economic risks of the investment in the Offered Securities for an indefinite
period of time.

 
 
(iii)
Purchaser agrees: (A) that Purchaser will not sell, assign, pledge, give,
transfer or otherwise dispose of the Offered Securities or any interest therein,
or make any offer or attempt to do any of the foregoing, except pursuant to a
registration of the Offered Securities under the U.S. Securities Act and all
applicable State Securities Laws, or in a transaction which is exempt from the
registration provisions of the U.S. Securities Act and all applicable State
Securities Laws; (B) that the certificates representing the Offered Securities
will bear a legend making reference to the foregoing restrictions; and (C) that
the Company and its affiliates shall not be required to give effect to any
purported transfer of such Offered Securities except upon compliance with the
foregoing restrictions.  Purchaser acknowledges that neither the Company nor any
other person offered to sell the Offered Securities to it by means of any form
of general solicitation or advertising, including but not limited to: (A)



 
7

--------------------------------------------------------------------------------

 


 
 
any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(B) any seminar or meeting whose attendees were invited by any general
solicitation or general advertising.

 
 
(f)
No Hedging:  Neither the Purchaser nor any of its affiliates will, directly or
indirectly hold or maintain any short position in or engage in hedging
transactions with respect to the common stock of the Company or any other
securities of the Company, other than in accordance with the U.S. Securities
Act.



3.   Representations and Warranties of the Company: AntriaBio hereby represents
and warrants to Purchaser that:
 
a.           Good Standing. The Company is duly formed and validly existing
under the laws of Delaware, with full power and authority to conduct its
business as it is currently being conducted and to own its assets; and has
secured any other authorizations, approvals, permits and orders required by law
for the conduct by the Company of its business as it is currently being
conducted.
 
b.           Authorization. The Offered Securities have been duly authorized
and, when issued, delivered and paid for in the manner set forth in this
Purchase Agreement, will be validly issued, fully paid and non-assessable, and
will conform in all material respects to the description thereof set forth in
the Memorandum. The Common Stock issuable upon the issuance and exercise of the
Offered Securities has been duly reserved for issuance, and upon issuance in
accordance with the terms of the Company’s Certificate of Incorporation, will be
duly authorized, validly issued, fully paid and non-assessable, and free of
restrictions on transfer other than restrictions on transfer under any agreement
between the Company and the Investor, and applicable federal and state
securities laws.  This Agreement constitutes the valid and binding obligation of
the Company, enforceable in accordance with its terms, except that enforcement
of this Agreement and the terms of the Offered Securities may be limited by
bankruptcy, insolvency, moratorium or other similar laws relating to or
affecting the rights of creditors generally and subject to the fact that
equitable remedies are discretionary and may not be granted by a court of
competent jurisdiction.
 
c.           Subsidiaries.  The Company does not currently own or control,
directly or indirectly, any interest in any other corporation, partnership,
trust, joint venture, limited liability company, association, or other business
entity.  The Company is not a participant in any joint venture, partnership or
similar arrangement.
 
d.           No Default. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not constitute a default under any of the
terms, conditions or provisions of the Certificate of Incorporation or Bylaws of
the Company, or any material contract, agreement or arrangement to which the
Company is a party or by which it is bound.
 
e.           Compliance with Laws; Permits. The Company holds all material
licenses, approvals, certificates, permits and authorizations necessary for the
lawful conduct of its business and is in material compliance with all applicable
laws, rules, regulations and ordinances.  The Company has all franchises,
permits, licenses, and any similar authority necessary for the conduct of its
business, the lack of which could materially and adversely affect the business,
properties, prospects or financial condition of the Company.  The Company is not
in default in any material respect under any such franchise, permit, license or
other similar authority.
 
f.           Litigation. There is no action, suit, proceeding at law or in
equity, arbitration or administrative or other proceeding by or before (or to
the best knowledge, information and belief of the
 
 
 
8

--------------------------------------------------------------------------------

 
 
Company any investigation by) any governmental or other instrumentality or
agency, pending, or, to the Company’s knowledge, information and belief,
threatened against or affecting the Company or any of its properties,
intellectual property and patents, or other rights which could materially and
adversely affect the right or ability of the Company to carry on its business as
now conducted, or which could materially and adversely affect the condition,
whether financial or otherwise, or properties or intellectual property of the
Company; and the Company does not know of any valid basis for any such action,
proceeding or investigation.
 
g.           Intellectual Property. To the knowledge of the Company, the Company
owns or possesses or believes it can obtain on commercially reasonable terms
sufficient legal rights to all patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses (software or otherwise), information,
processes and similar proprietary rights (collectively “Intellectual Property”)
necessary to conduct the business of the Company as it is presently conducted or
as presently contemplated to be conducted (“Company Intellectual Property”)
without any known conflict with, or infringement of, the rights of others. To
the Company’s knowledge, no product or service marketed or sold (or proposed to
be marketed or sold) by the Company violates or will violate any license or
infringes or will infringe any intellectual property rights of any other
party.  Except for agreements with its own employees, consultants and customers
and standard end-user license agreements and as otherwise disclosed in the
Company’s annual or quarterly filings with the SEC, there are no outstanding
options, licenses or agreements relating to the Company Intellectual Property,
and the Company is not bound by or a party to any options, licenses or
agreements with respect to the Intellectual Property of any other person or
entity.  The Company has not received any written communication alleging that
the Company has violated or, by conducting its business, would violate any of
the Intellectual Property of any other person or entity. To the knowledge of the
Company, it will not be necessary to use any inventions of any of its employees
or consultants (or persons it currently intends to hire) made prior to their
employment by the Company.  Each employee of the Company has executed a
customary confidential information and invention assignment agreement. To the
knowledge of the Company, no such employee or consultant is in violation of such
confidential information and invention assignment agreement.
 
h.           Property.  The property and assets that the Company owns are free
and clear of all mortgages, deeds of trust, liens, loans and encumbrances,
except for statutory liens for the payment of current taxes that are not yet
delinquent and encumbrances and liens that arise in the ordinary course of
business and do not materially impair the Company’s ownership or use of such
property or assets.  With respect to the property and assets it leases, the
Company is in material compliance with such leases and holds a valid leasehold
interest free of any liens, claims or encumbrances other than those of the
lessors of such property or assets.  The Company does not own any real property.
 
i.           Tax Returns and Payments.  There are no federal, state, county,
local or foreign taxes due and payable by the Company which have not been timely
paid.  There are no accrued and unpaid federal, state, county, local or foreign
taxes of the Company which are due, whether or not assessed or disputed.  There
have been no examinations or audits of any tax returns or reports by any
applicable federal, state, local or foreign governmental agency.  The Company
has duly and timely filed all federal, state, county, local and foreign tax
returns required to have been filed by it and there are in effect no waivers of
applicable statutes of limitations with respect to taxes for any year.
 
j.           Governmental Consents and Filings.  Assuming the accuracy of the
representations made by the Investors in Section 2 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority on the part of the Company is required in connection with
the consummation of the transactions contemplated by the Purchase Agreement,
except for (i) the filing of the Charter with the Secretary of State of the
State of Delaware and (ii) filings pursuant to Regulation D of the U.S.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
Securities Act, and applicable state securities laws, which have been made or
will be made in a timely manner.
 
k.           Real Property Holding Corporation.  The Company is not and has
never been a U.S. real property holding corporation as defined in the United
States Internal Revenue Code of 1986, as amended.
 
l.           Labor and Employment Matters.  To the Company’s knowledge, no Key
Employee intends to terminate their employment with the Company, nor does the
Company have a present intention to terminate the employment of any of the
foregoing.  The Company has complied in all material respects with all
applicable laws related to labor or employment, including provisions thereof
relating to wages, hours, working conditions, benefits, retirement, social
welfare, equal opportunity and collective bargaining.  For the purposes hereof,
“Key Employee” means any executive-level employee (including division director
and vice president-level positions).
 
m.           No “Bad Actor” Disqualifications. the Company has exercised
reasonable care, in accordance with SEC rules and guidance, to determine whether
any Covered Person (as defined below) is subject to any Disqualification Event
(as defined in Rule 506(d)(1)(i) through (viii) under the U.S. Securities Act).
To the Company’s knowledge, no Covered Person is subject to a Disqualification
Event, except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
under the U.S. Securities Act. The Company has complied, to the extent
applicable, with any disclosure obligations under Rule 506(e) under the U.S.
Securities Act (See “Plan of Distribution” in the Memorandum). “Covered Persons”
are those persons specified in Rule 506(d)(1) under the U.S. Securities Act,
including the Company; any predecessor or affiliate of the Company; any
director, executive officer, other officer participating in the offering,
general partner or managing member of the Company; any beneficial owner of 20%
or more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power; any promoter (as defined in Rule 405 under the U.S.
Securities Act) connected with the Company in any capacity at the time of the
sale of the Securities; and any person that has been or will be paid (directly
or indirectly) remuneration for solicitation of purchasers in connection with
the sale of the Series A Preferred Stock (a “Solicitor”), any general partner or
managing member of any Solicitor, and any director, executive officer or other
officer participating in the Offering of any Solicitor or general partner or
managing member of any Solicitor.


 
10

--------------------------------------------------------------------------------

 


 
4.   Registration Rights
 
a.           Antria shall use reasonable commercial efforts to (i) prepare and
file with the SEC within thirty (30) calendar days after the Closing Date a
registration statement (on Form S-3, SB-1, SB-2, S-1, or other appropriate
registration statement form reasonably acceptable to Purchaser) under the U.S.
Securities Act (the “Registration Statement”), at the sole expense of Antria, in
respect of Purchaser, so as to permit a public offering and resale of the shares
of common stock issuable upon the issuance or exercise of the Offered Securities
(collectively, the “Registrable Securities”) in the United States under the U.S.
Securities Act by Purchaser as a selling stockholder and not as underwriter; and
(ii) use commercially reasonable efforts to cause a Registration Statement to be
declared effective by the SEC as soon as possible, but in any event not later
than the earlier of ninety (90) calendar days following the Closing Date (the
Registration Deadline”). Antria will notify Purchaser of the effectiveness of
the Registration Statement within three (3) trading days (days in which the
OTCQB is open for quotation).  The initial Registration Statement shall cover
the resale of 100% of the Registrable Securities, for an offering to be made on
a continuous basis pursuant to Rule 415 (as promulgated by the Commission
pursuant to the U.S. Securities Act, as such Rule may be amended from time to
time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same purpose and effect as such Rule); provided,
however, that if 100% of the Registrable Securities included hereunder cannot be
registered, the number of Registrable Securities on the initial Registration
Statement shall be reduced pro-rata among all Purchasers.
 
b.           Antria will use reasonable commercial efforts to maintain the
Registration Statement or post-effective amendment filed under this Section 4
effective under the U.S. Securities Act until the earlier of the date (i) all of
the Registrable Securities have been sold pursuant to such Registration
Statement or (ii) Purchaser  receives an opinion of counsel to Antria, which
opinion and counsel shall be reasonably acceptable to Purchaser, the Company and
the transfer agent, that the Registrable Securities may be sold under the
provisions of Rule 144.


c.           All fees, disbursements and out-of-pocket expenses and costs
incurred by Antria in connection with the preparation and filing of the
Registration Statement and in complying with applicable securities and “blue
sky” laws (including, without limitation, all attorneys’ fees of Antria,
registration, qualification, notification and filing fees, printing expenses,
escrow fees, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration) shall be borne by
Antria.  Purchaser shall bear the cost of underwriting and/or brokerage
discounts, fees and commissions, if any, applicable to the Registrable
Securities being registered and the fees and expenses of its counsel.  Antria
shall qualify any of the Registrable Securities for sale in such states as
Purchaser reasonably designates.  However, Antria shall not be required to
qualify in any state which will require an escrow or other restriction relating
to Antria and/or the sellers, or which will require Antria to qualify to do
business in such state or require Antria to file therein any general consent to
service of process.  Antria at its expense will supply Purchaser with copies of
the applicable Registration Statement and the prospectus included therein and
other related documents in such quantities as may be reasonably requested by
Purchaser.
 
 
 
11

--------------------------------------------------------------------------------

 
 
d.           Purchaser will cooperate with Antria in all respects in connection
with this Agreement, including timely supplying all information reasonably
requested by Antria (which shall include completing the Selling Shareholder
Questionnaire attached hereto as Exhibit B, and all information regarding
Purchaser and proposed manner of sale of the Registrable Securities required to
be disclosed in any Registration Statement) and executing and returning all
documents reasonably requested in connection with the registration and sale of
the Registrable Securities and entering into and performing its obligations
under any underwriting agreement, if the offering is an underwritten offering,
in usual and customary form, with the managing underwriter or underwriters of
such underwritten offering.  Any delay or delays caused by Purchaser, or by any
other purchaser of securities of Antria having registration rights similar to
those contained herein, by failure to cooperate as required hereunder shall not
constitute a breach or default of Antria under this Agreement. Purchaser
understands and agrees that the Company’s obligations under this Section 4 with
respect to the preparation and filing of the Registration Statement are subject
to Purchaser or any other purchaser of securities of Antria having registration
rights similar to those contained herein, timely providing the Company with the
Selling Shareholder Questionnaire and all information reasonably requested by
the Company to prepare and file the Registration Statement.
 
5.           Market Stand-Off:  Purchaser further agrees, if so requested by the
Company or any representative of its underwriters, to enter into such
underwriter’s standard form of “lockup” or “market standoff” agreement in a form
satisfactory to the Company and such underwriter. The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of any such restriction period.  Notwithstanding the
foregoing, this Section shall only apply to any Purchaser who owns, at the time
of such underwritten public offering, 3%, or more, of the issued and outstanding
shares of common or preferred stock of the Company on a fully-diluted basis.


6.           Legend: The certificates representing the Offered Securities sold
pursuant to this Purchase Agreement will be imprinted with a legend in
substantially the following form:


      “THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN
ACCORDANCE WITH ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF
OTHER JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION,
UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT
AND SUCH OTHER APPLICABLE LAWS.”
 
7.           Governing Law:  This Purchase Agreement shall be binding upon the
parties hereto, their heirs, executors, successors, and legal
representatives.  The laws of the State of Delaware shall govern the rights of
the parties as to this Agreement.
 
8.           Indemnification: Purchaser acknowledges that it understands the
meaning and legal consequences of the representations and warranties contained
herein, and it hereby agrees to indemnify and hold harmless Antria and any other
person or entity relying upon such information thereof from and against any and
all loss, damage or liability due to or arising out of a breach of any
representation, warranty, or acknowledgement of Purchaser contained in this
Agreement.
 
 
 
12

--------------------------------------------------------------------------------

 
 
9.             Non-assignability:   Except as otherwise expressly provided
herein, this Agreement may not be assigned by Purchaser.
 
10.           Entire Agreement:  This Agreement, including any supplements,
schedules, or exhibits hereto, as each is amended and supplemented from time to
time contains the entire agreement among the parties with respect to the
acquisition of the Offered Securities and the other transactions contemplated
hereby, and there are no representations, covenants or other agreements except
as stated, incorporated, or referred to herein.
 
11.           Amendment: This Agreement may be amended or modified only by a
writing signed by the party or parties to be charged with such amendment or
modification.
 
12.           Binding On Successors: All of the terms, provisions and conditions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors, and legal representatives.
 
13.           Titles: The titles of the sections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.
 
14.           Severability:  The unenforceability or invalidity of any provision
of this Agreement shall not affect the enforceability or validity of the balance
of this Agreement.
 
15.           Disclosure Required Under State Law: The offering and sale of the
securities is intended to be exempt from registration under the securities laws
of certain states. Purchasers who reside or purchase the Offered Securities may
be required to make additional disclosures by the securities laws of various
states and agrees to provide such additional disclosures as requested by Antria
upon written request.
 
16.           Notices: All notes or other communications hereunder (except
payment) shall be in writing and shall be deemed to have been duly given if
delivered personally or sent by registered or certified mail postage prepaid, or
by Express Mail Service or similar courier, addressed as follows:


If to Purchaser:            At the address designated on the signature page of
this Agreement.


If to the Company:      AntriaBio, Inc.
               1450 Infinite Drive
Louisville, Colorado 80027
Attention:  Nevan Elam, CEO


With Copy to:              Dorsey & Whitney LLP
1400 Wewatta Street, Suite 400
Denver, Colorado 80202
Attention:  Michael L. Weiner, Esq.


17.           Time of the Essence:  Time shall be of the essence of this
Agreement in all respects.


18.           Facsimile and Counterpart Purchase Agreements:  Antria shall be
entitled to rely on delivery of a facsimile or electronic copy of this Agreement
executed by the purchaser, and acceptance by Antria of such executed Agreement
shall be legally effective to create a valid and binding agreement between
Purchaser and Antria in accordance with the terms hereof. In addition, this
Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which shall constitute one and the same document.
 
 
 
13

--------------------------------------------------------------------------------

 

 
19.           Future Assurances:  Each of the parties hereto will from time to
time execute and deliver all such further documents and instruments and do all
acts and things as the other party may, either before or after a Closing,
reasonably require to effectively carry out or better evidence or perfect the
full intent and meaning of this Agreement.


[Signature page follows.]




 
14

--------------------------------------------------------------------------------

 




PURCHASER HEREBY DECLARES AND AFFIRMS THAT IT HAS READ THE WITHIN AND FOREGOING
PURCHASE AGREEMENT, IS FAMILIAR WITH THE CONTENTS THEREOF AND AGREES TO ABIDE BY
THE TERMS AND CONDITIONS THEREIN SET FORTH, AND KNOWS THE STATEMENTS THEREIN TO
BE TRUE AND CORRECT.


******


IN WITNESS WHEREOF, Purchaser executed this Agreement this _____ day of
____________, 201_.




PURCHASER:


 
 
By:*     ___________________________________


Title:    ___________________________________       




Registration and Delivery Instructions:




___________________________________





___________________________________
(Address)


___________________________________
 

 
*
By the foregoing signature, I hereby certify to AntriaBio, Inc. that I am duly
empowered and authorized to provide the foregoing information.



This Purchase Agreement is hereby accepted by the Company this ____ day of
______________, 201__.


ANTRIABIO, INC.


By:  _______________________________     
Name:  Nevan Elam
Title:    Chief Executive Office
 
 
 
 
15


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


PURCHASER QUESTIONNAIRE AND CERTIFICATION


[Attached.]




Exhibit A
 
 

--------------------------------------------------------------------------------

 




EXHIBIT B


SELLING SHAREHOLDER QUESTIONNAIRE


[Attached.]




Schedule B
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I


PAYMENT INSTRUCTIONS


[Attached.]








Schedule I
 
 

--------------------------------------------------------------------------------

 

